EXHIBIT 10.4


FIRST AMENDMENT TO LEASE
(EXPANSION)
This First Amendment to Lease (the "Agreement") is entered into as of June 10,
2013, by and between HAMILTON MARIN, LLC, a California limited liability company
("Landlord"), and RAPTOR PHARMACEUTICAL CORP., a Delaware corporation
("Tenant"), with respect to the following facts and circumstances:
A.            Landlord and Tenant are parties to that certain Office Lease dated
April 18, 2013 (the "Original Lease") of certain premises within the building
commonly known as 7 Hamilton Landing, Novato, California 94949, and more
particularly described in the Original Lease.  Capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
Original Lease.  The Original Lease as amended by this Agreement shall be
referred to herein as the "Lease".
B.            Landlord and Tenant desire to amend the Original Lease to add
additional space on the terms and conditions provided herein.
IT IS, THEREFORE, agreed as follows:
1.            As used in this Agreement and the Lease, the following terms have
the following meanings:
 
"Expansion Space" means a portion of the building known as 5 Hamilton Landing,
Novato, California 94949 ("Hanger 5"), containing approximately 1,870 rentable
square feet of area, and more particularly shown on Exhibit "A‑2" attached
hereto.
"Expansion Space Commencement Date" shall mean the date Landlord Substantially
Completes the Expansion Space Improvements (as defined in the Tenant Work Letter
attached hereto as Exhibit "D-1") and delivers possession of the Expansion Space
to Tenant.
2.            Effective on the Expansion Space Commencement Date, the Temporary
Space shall be expanded to include the Expansion Space.  Accordingly, effective
on the Expansion Space Commencement Date, Landlord leases the Expansion Space to
Tenant and Tenant leases the Expansion Space from Landlord, and the following
terms of the Original Lease are amended as follows:
 
2.1            The Expansion Space is added to the Temporary Space such that the
Temporary Space shall be comprised of the space shown on Exhibit "A-1" of the
Original Lease and the Expansion Space, and Exhibit "A-2" attached hereto is
hereby added to Exhibit "A-1" to the Original Lease.  If Landlord fails to
Substantially Complete the Expansion Space Improvements and deliver the
Expansion Space to Tenant on or before the Outside Completion Date (as defined
below), then Tenant shall have the right to terminate the Lease solely as to the
Expansion Space, by written notice to Landlord in which case, (i) this Agreement
shall be null and void and (ii) Landlord shall reimburse Tenant for (a) the
$30,000 payment required under Section 4.3.1 of the Tenant Work Letter attached
hereto as Exhibit
 
- 1 -

--------------------------------------------------------------------------------

 
"D-1" and (b) any prepaid rent for the Expansion Space; provided further,
however, that if such written notice of Tenant is not received by Landlord prior
to the date of Substantial Completion of the Expansion Space Improvements (and
delivery of possession of the Expansion Space to Tenant), Tenant's right to
cancel this Agreement hereunder shall terminate and be of no further force or
effect.  The term "Outside Completion Date" initially means the date that is 60
days after the full execution and delivery of this Agreement, but shall be
extended by one day for every one day in delay in Substantial Completion of the
Expansion Space Improvements caused by (i) Tenant Delays (as defined in Exhibit
D-1) and/or (ii) any other one or more Force Majeure events.  Tenant shall have
no obligation to remove or restore the Expansion Space Improvements upon the
expiration or earlier termination of Tenant's leasing of the Expansion Space.
 
2.2            Commencing on the Expansion Space Commencement Date, Tenant
agrees to pay Landlord a Base Rent for the Expansion Space in the amount of
$1,870.00 per month. Base Rent for the Expansion Space shall be prorated for any
partial month.  The monthly Base Rent for the first month after the Expansion
Space Commencement Date shall be payable on or before the Expansion Space
Commencement Date.  The monthly Base Rent for the Expansion Space shall be
payable in the manner provided for in the Original Lease.
 
2.3            The Term with respect to the Expansion Space shall be coterminous
with the Temporary Space Term under the Original Lease.
 
2.4            Tenant shall use the Expansion Space for general office and
laboratory use (including administration, marketing, research and related office
uses) only.
 
2.5            The following new Section 22.7 is hereby added to the Original
Lease.
 
"22.7            Notwithstanding the provisions of Article 5 of the Original
Lease to the contrary, prior to the Expansion Space Commencement Date, Landlord
shall cause the electrical service to plugs in the Expansion Space
(collectively, the "Expansion Space Metered Areas") to be separately metered at
Landlord's cost and expense.  The separately metered plugs in the Expansion
Space Metered Areas are collectively referred to herein as the "Expansion Space
Metered System."  Tenant shall be charged for electricity usage of the Expansion
Space Metered System during each billing period used by the utility supplying
electricity to Hanger 5 in accordance with the following formula:  The amount
payable by Tenant shall equal the amount by which (a) the product of (i) the
amount charged by the applicable utility per kilowatt hour for the applicable
billing period for electricity, multiplied by (ii) the actual kilowatt hours
used through the Expansion Space Metered System for the applicable billing
period, exceeds (B) the product of (x) the Expansion Space Billing Period PSF
Allowance (as defined below) multiplied by (y) 1,870 (such number being the
rentable square footage of the Expansion Space Plug Metered Areas).  As used in
this Section 22.7, the term "Expansion Space Billing Period PSF Allowance" means
an amount equal to $1.80, divided by 365 and multiplied by the number of days in
the applicable billing period.  Payment of the amounts due for electricity usage
of the Expansion Space Metered System shall be due within thirty (30) days after
Tenants receipt of written notice of the amount due from Landlord accompanied by
a calculation describing the basis for such amount payable by Tenant."
- 2 -

--------------------------------------------------------------------------------

3.            Tenant shall accept the Expansion Space in its "AS IS" condition.
 Other than the installation of the Expansion Space Metered System, Tenant
agrees that Landlord has no obligation and has made no promise to alter,
remodel, improve, or repair the Expansion Space, or any part thereof, or to
repair, bring into compliance with applicable laws, or improve any condition
existing in the Expansion Space as of the Expansion Space Commencement Date;
provided that Landlord agrees to deliver the Expansion Space with the roof, HVAC
system, electrical, plumbing and lighting in good working condition and to
improve the Expansion Space at Tenant's sole cost as provided in "Exhibit D‑1"
attached hereto.  The taking of possession of the Expansion Space by Tenant
shall be conclusive evidence that the Expansion Space and Hangar 5 were in good
and satisfactory condition at the time possession was taken by Tenant.  Neither
Landlord nor Landlord's agents have made any representations or promises with
respect to the condition of Hangar 5, the Expansion Space, the land upon which
Hangar 5 is constructed, the present or future suitability or fitness of the
Expansion Space or Hangar 5 for the conduct of Tenant's particular business, or
any other matter or thing affecting or related to Hangar 5 or the Expansion
Space, and no rights, easements or licenses are acquired by Tenant by
implication or otherwise except as expressly set forth in the Original Lease and
this Agreement.  Any improvements or personal property located in the Expansion
Space are delivered without any representation or warranty from Landlord, either
express or implied, of any kind, including without limitation, title,
merchantability, or suitability for a particular purpose.  Tenant shall deliver
to Landlord any modifications to Tenant's insurance required under the Original
Lease to reflect the addition of the Expansion Space and Tenant's entry into the
Expansion Space prior to the delivery of possession to Tenant.
 
4.            Landlord hereby represents and warrants to Tenant that it has
dealt with no broker, finder or similar person in connection with this
Agreement, and Tenant hereby represents and warrants to Landlord that it has
dealt with no broker, finder or similar person in connection with this
Agreement, other than Cornish & Carey Commercial Newmark Knight Frank
("Landlord's Broker") and Cornish & Carey Commercial Newmark Knight Frank
("Tenant's Broker").  Landlord and Tenant shall each defend, indemnify and hold
the other harmless with respect to all claims, causes of action, liabilities,
losses, costs and expenses (including without limitation attorneys' fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party's dealings with any real estate broker,
agent, finder or similar person other than Landlord's Broker  and Tenant's
Broker.  The commission with respect to this Agreement shall be paid to
Landlord's Broker by Landlord pursuant to a separate agreement.  Landlord's
Broker will pay Tenant's Broker a commission pursuant to a separate agreement.
 Nothing in this Agreement shall impose any obligation on Landlord to pay a
commission or fee to any party other than Landlord's Broker.
 
5.            Time is of the essence of this Agreement and the provisions
contained herein.
 
6.            As additional consideration for this Agreement, Tenant hereby
certifies that:
 
(a)
The Original Lease (as amended hereby) is in full force and effect.

- 3 -

--------------------------------------------------------------------------------

(b)
To Tenant's actual knowledge, there are no uncured defaults on the part of
Landlord or Tenant under the Original Lease.

(c)
There are no existing offsets or defenses which Tenant has against the
enforcement of the Original Lease (as amended hereby) by Landlord.

(d)
All of the representations and warranties of Tenant in the Original Lease are
hereby remade.

7.            Except as specifically provided herein, the terms and conditions
of the Original Lease as amended hereby are confirmed and continue in full force
and effect.  For the avoidance of doubt, Section 20.22(e) of the Original Lease
shall apply to the Expansion Space (and Tenant shall deliver a decommissioning
report as described in Section 20.22(e) of the Original Lease for the Expansion
Space prior to the expiration of the Temporary Space Term).  This Agreement
shall be binding on the heirs, administrators, successors and assigns (as the
case may be) of the parties hereto.  This Agreement and the attached exhibits,
which are hereby incorporated into and made a part of this Agreement, set forth
the entire agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance, leasehold improvements, or other work to the
Expansion Space, or any similar economic incentives that may have been provided
to Tenant for the Premises in connection with entering into the Original Lease,
unless specifically set forth in this Agreement.  Section 20.35 of the Original
Lease shall apply to the Original Lease (as amended by this Agreement).  In the
case of any inconsistency between the provisions of the Original Lease and this
Agreement, the provisions of this Agreement shall govern and control.
 Submission of this Agreement by Landlord is not an offer to enter into this
Agreement but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Agreement until Landlord has executed and delivered
the same to Tenant.
 
8.            Effective as of the date hereof, all references to the "Lease"
shall refer to the Original Lease, as amended by this Agreement.
 
9.            Landlord and Tenant hereby certify that the representations and
warranties in Section 20.33 of the Original Lease are true and correct as of the
date of this Agreement.
 
10.            To satisfy compliance with the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), and Section 4975(c) of the Internal
Revenue Code, Tenant hereby certifies that the representations and warranties in
Section 20.34 of the Original Lease are true and correct as of the date of this
Agreement.
 
[SIGNATURES ON NEXT PAGE]
 
SMRH:408558713.5
 
 
 
 
 


 
- 4 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.
Landlord:
HAMILTON MARIN, LLC,
a California limited liability company
By:              Barker Pacific Group, Inc., a Delaware
                       corporation, Its Authorized Signatory


            By:  /s/ Michael D. Barker
                    Michael D. Barker,
                      Managing Director
 
Tenant:
RAPTOR PHARMACEUTICAL CORP.,
a Delaware corporation




By:  /s/ Georgia Erbez
Print Name:  Georgia Erbez
Its:  CFO






 
SMRH:408558713.5
 
 
 
 





- 5 -

--------------------------------------------------------------------------------

EXHIBIT A-2
EXPANSION SPACE


(See Attached.)


 
SMRH:408558713.5
Schedule A-2
 
 
 
 




--------------------------------------------------------------------------------



EXHIBIT D-1


TENANT WORK LETTER
This Tenant Work Letter ("Tenant Work Letter") is attached to and made a part of
that certain First Amendment to Lease dated June 10, 2013 (the "Amendment")
between HAMILTON MARIN, LLC, a California limited liability company
("Landlord"), and RAPTOR PHARMACEUTICAL CORP., a Delaware corporation
("Tenant"), which amends a lease (the "Original Lease") between Landlord and
Tenant (the Original Lease as amended by the Amendment, the "Lease") more
particularly described in the Amendment.  Any capitalized term used and not
otherwise defined in this Tenant Work Letter has the meaning given such term in
the Amendment (or, if not defined in the Amendment, the meaning given such term
in the Original Lease).  If the same term is used in the Lease and in this
Tenant Work Letter and is defined in this Tenant Work Letter, the definition in
this Tenant Work Letter shall apply in lieu of the definition in the Lease.
SECTION 1                          


BASE, SHELL AND CORE
Landlord has previously constructed the base, shell, and core (i) of the
Expansion Space and (ii) of the floor(s) of Hanger 5 on which the Expansion
Space is located (collectively, the "Base, Shell, and Core").  Landlord shall
install in the Expansion Space certain "Expansion Space Improvements" (as
defined below) pursuant to the provisions of this Tenant Work Letter.  Except
for the Expansion Space Improvement work described in this Tenant Work Letter
and the Expansion Space Metered System, Landlord shall not be obligated to make
for any alterations or improvements to the Expansion Space, Hanger 5 or the
Project.
SECTION
2                                                                                                


TENANT IMPROVEMENTS
2.1            Expansion Space Improvement Costs.  Tenant shall be solely
responsible for the payment of the cost of the Expansion Space Improvements and
Landlord shall have no obligation to pay any of those costs.
 
2.2            Building Standard Components.  Landlord will use Building
standard components matching the existing improvements in the Expansion Space in
the construction of the Expansion Space Improvements in the Expansion Space.
 
SECTION
3                                                                                                


CONSTRUCTION DRAWINGS
3.1            Selection of Architect/Construction Drawings.  Landlord shall
retain an architect/space planner (the "Architect") to prepare the "Construction
Drawings," as that term
 
- 1 -

--------------------------------------------------------------------------------

 
is defined in this Section 3.1.  Landlord shall retain Landlord's engineering
consultants (the "Engineers") to prepare all plans and engineering working
drawings relating to the structural, mechanical, electrical, plumbing, HVAC,
lifesafety, and sprinkler work in the Expansion Space.  The plans and drawings
to be prepared by Architect and the Engineers hereunder shall be known
collectively as the "Construction Drawings."  Notwithstanding that any
Construction Drawings are reviewed by Landlord or prepared by its Architect,
Engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord's Architect, Engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings.
 
3.2            Approved Drawings.  Landlord and Tenant have approved the plans
attached as, or described in, Schedule 1 to this Exhibit D-1 (the "Approved
Working Drawings").  No changes, modifications or alterations in the Approved
Working Drawings may be made without the prior written consent of Landlord not
to be unreasonably withheld, conditioned or delayed, provided that Landlord may
withhold its consent in its sole discretion, to any change in the Approved
Working Drawings, if such change would directly or indirectly delay the
Substantial Completion of the Expansion Space.
SECTION
4                                                                                                


CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1            Contractor.  A reputable, licensed contractor, under the
supervision of and selected by Landlord, shall construct the Expansion Space
Improvements (the "Contractor").
 
4.2            Cost Proposal.  Attached hereto as Schedule 2 is a budget for the
Expansion Space Improvements (the "Budget").  Landlord and Tenant hereby approve
the Budget.
 
4.3            Construction of Expansion Space Improvements by Landlord's
Contractor under the Supervision of Landlord.
 
4.3.1            Tenant's Payment of the Cost of the Expansion Space
Improvements. On the execution and delivery of the Amendment, Tenant shall
deliver to Landlord in cash $30,000, which represents approximately 50% of the
estimated cost of the Expansion Space Improvements.  Following completion of the
Expansion Space Improvements, Landlord shall deliver to Tenant a final cost
statement which shall indicate the final costs of the Expansion Space
Improvements, and within ten (10) business days after receipt of such statement,
Tenant shall deliver to Landlord the amount by which the final costs of the
Expansion Space Improvements exceed the initial deposit made by Tenant pursuant
to this Section 4.3.1.
 
4.3.2            Landlord Supervision.  After Landlord selects the Contractor,
Landlord shall independently retain Contractor to construct the Expansion Space
Improvements in accordance with the Approved Working Drawings and the Cost
Proposal
 
 
- 2 -

--------------------------------------------------------------------------------

and Landlord shall supervise the construction by Contractor, and Tenant shall
pay a construction supervision and management fee (the "Landlord's Supervision
Fee") to Landlord in an amount equal to the product of (i) three percent (3%)
and (ii) an amount equal to costs of the Expansion Space Improvements.
 
4.3.3            Contractor's Warranties and Guaranties.  Landlord hereby
assigns to Tenant all warranties and guaranties by Contractor relating to the
Expansion Space Improvements, which assignment shall be on a non-exclusive basis
such that the warranties and guarantees may be enforced by Landlord and by
Tenant.  Landlord agrees to use commercially reasonable efforts to cause the
responsible contractor to remedy any construction defects during the first six
(6) months after Substantial Completion of the Expansion Space Improvements.
 
SECTION
5                                                                                                


SUBSTANTIAL COMPLETION;


EXPANSION SPACE COMMENCEMENT DATE
5.1            Substantial Completion.  For purposes of this Lease, including
for purposes of determining the Commencement Date, "Substantial Completion" of
the Expansion Space shall occur on the date on which all of the following are
satisfied: (i) the completion of construction of the Expansion Space
Improvements in the Expansion Space pursuant to the Approved Working Drawings,
with the exception of any punch list items ("Punch-List Items") and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant or under the supervision of Contractor, (ii) the roof, HVAC system,
electrical, plumbing and lighting are in good working condition and (iii) Tenant
is legally permitted to occupy the Expansion Space.  Landlord shall use
commercially reasonable efforts to cause all Punch-List Items to be completed
within thirty (30) days after Substantial Completion.
 
5.2            Tenant Delays.  If there shall be a delay or there are delays in
the Substantial Completion of the Expansion Space as a direct, indirect,
partial, or total result of any of the following (collectively, "Tenant
Delays"):
5.2.1            Tenant's failure to timely approve the Working Drawings or any
other matter requiring Tenant's approval;
5.2.2            a breach by Tenant of the terms of this Tenant Work Letter or
the Lease;
5.2.3            Tenant's request for changes in any of the Construction
Drawings;
5.2.4            Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
estimated date of Substantial Completion of the Expansion Space;
 
 
- 3 -

--------------------------------------------------------------------------------

5.2.5            changes to the Base, Shell and Core, structural components or
structural components or systems of Hanger 5 requested by Tenant; or
5.2.6            any other acts or omissions of Tenant, or its agents, or
employees.
then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of Substantial Completion, the Expansion Space
Commencement Date shall be deemed to be the date the Expansion Space
Commencement Date would have occurred if no Tenant Delays, as set forth above,
had occurred. Notwithstanding the foregoing to the contrary, no Tenant Delay
shall be deemed to have occurred unless (A) Landlord has delivered to Tenant
written notice (the "Tenant Delay Notice") specifying in reasonable detail the
actions, inactions or circumstances Landlord claims constitute such applicable
Tenant Delay, and (B) Tenant fails to cure such action, inaction or circumstance
within one business day after Tenant's receipt of the Tenant Delay Notice.
SECTION
6                                                                                                


MISCELLANEOUS
6.1            Tenant's Representative.  Tenant has designated Georgia Erbez and
Virginia Keller as its sole representatives with respect to the matters set
forth in this Tenant Work Letter, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.  Tenant may change Tenant's representative set forth in this Section 5.2
upon written notice to Landlord.
 
6.2            Landlord's Representative.  Landlord has designated Jonathan
Matsoukis as its sole representative with respect to the matters set forth in
this Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.
 
6.3            Time of the Essence in This Expansion Space Work Letter.  Unless
otherwise indicated, all references herein to a "number of days" shall mean and
refer to calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.  Both Landlord and
Tenant shall use commercially reasonable, good faith, efforts and all due
diligence to cooperate with each other to complete all phases of the
Construction Drawings and the permitting process and to receive the permits, as
soon as possible after the execution of the Amendment.
 
6.4            Tenant's Lease Default.  Notwithstanding any provision to the
contrary contained in the Lease, if an Event of Default by Tenant under the
Lease or this Tenant Work Letter has occurred at any time on or before the
Substantial Completion of the Expansion Space and remains after the expiration
of applicable notice and cure periods, then (i) in addition to all other rights
and remedies granted to Landlord pursuant to the Lease, at law and/or in equity,
Landlord shall have the right to cause Contractor to suspend the construction of
the Expansion Space (in which case, Tenant shall be responsible for any delay in
the
 
 
- 4 -

--------------------------------------------------------------------------------

Substantial Completion of the Expansion Space caused by such work stoppage as
set forth in Section 5.2 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Expansion Space caused by such inaction by
Landlord).
 
6.5            Tenant's Entry Into the Expansion Space Prior to Substantial
Completion.  Subject to the terms hereof and provided that Tenant and its agents
do not interfere with Contractor's work in Hanger 5 and the Expansion Space, at
Landlord's reasonable discretion, Contractor shall allow Tenant access to the
Expansion Space prior to the Substantial Completion of the Expansion Space for
the purpose of Tenant installing overstandard equipment or fixtures (including
Tenant's data and telephone equipment) in the Expansion Space.  Prior to
Tenant's entry into the Expansion Space as permitted by the terms of this
Section 6.5, Tenant shall submit a schedule to Landlord and Contractor, for
their approval not to be unreasonably withheld, conditioned or delayed, which
schedule shall detail the timing and purpose of Tenant's entry.  In connection
with any such entry, Tenant acknowledges and agrees that Tenant's employees,
agents, contractors, consultants, workmen, mechanics, suppliers and invitees
shall fully cooperate, work in harmony and not, in any manner, unreasonably
interfere with Landlord or Landlord's Contractor, agents or representatives in
performing work in Hanger 5 and the Expansion Space, or unreasonably interfere
with the general operation of Hanger 5 and/or the Project.  If at any time any
such person representing Tenant shall not be cooperative or shall otherwise
cause or threaten to cause any such disharmony or unreasonable interference,
including, without limitation, labor disharmony, and Tenant fails to immediately
institute and maintain corrective actions as directed by Landlord, then Landlord
may revoke Tenant's entry rights upon twenty-four (24) hours' prior written
notice to Tenant.  Tenant acknowledges and agrees that any such entry into and
occupancy of the Expansion Space or any portion thereof by Tenant or any person
or entity working for or on behalf of Tenant shall be deemed to be subject to
all of the terms, covenants, conditions and provisions of the Lease, excluding
only the covenant to pay Rent (until the occurrence of the Expansion Space
Commencement Date).  Tenant further acknowledges and agrees that Landlord shall
not be liable for any injury, loss or damage which may occur to any of Tenant's
work made in or about the Expansion Space in connection with such entry or to
any property placed therein prior to the Expansion Space Commencement Date, the
same being at Tenant's sole risk and liability, except to the extent caused by
the gross negligence or willful misconduct of Landlord or any Landlord Party.
 Tenant shall be liable to Landlord for any damage to any portion of the
Expansion Space, including the Expansion Space Improvements, caused by Tenant or
any of Tenant's employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees.  In addition, Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Expansion Space or Project and against injury to any persons caused by Tenant's
actions pursuant to this Section 6.5, except to the extent caused by the gross
negligence or willful misconduct of Landlord or any Landlord Party.


 
SMRH:408558713.5
 
 
 
 
 





- 5 -

--------------------------------------------------------------------------------

SCHEDULE 1 TO
EXHIBIT D-1


APPROVED WORKING
DRAWINGS








 
SMRH:408558713.5
Schedule 1 to Exhibit D-1
 
 
 
 




--------------------------------------------------------------------------------

 
[image00001.jpg]
 
 

--------------------------------------------------------------------------------


 
SCHEDULE 2 TO
EXHIBIT D-1


APPROVED BUDGET
(See Attached)




SMRH:408558713.5
Schedule 2 to Exhibit D-1
 
 
 
 




--------------------------------------------------------------------------------

 
[image00002.jpg]
 

--------------------------------------------------------------------------------

 
[image00003.jpg]
 
 

--------------------------------------------------------------------------------

 
[image00004.jpg]
 

--------------------------------------------------------------------------------

[image00006.jpg]